     Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 1 of 15 PageID #: 65



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
       Plaintiff,                                     )
                                                      )
 V.                                                   )   No. 4:20 CR 498 SEP
                                                      )
 CASEY TIDRICK,                                       )
                                                      )
       Defendant.                                     )

                                     GUILTY PLEA AGREEMENT

          Come now the parties and hereby agree, as follows:

1.        PARTIES:

         The parties are the defendant CASEY TIDRICK, represented by defense counsel Lucille

G. Liggett, and the United States of America (hereinafter "United States" or "Government"),

represented by the Office of the United States Attorney for the Eastern District of Missouri. This

agreement does not, and is not intended to, bind any governmental office or agency other than

the United States Attorney for the Eastern District of Missouri. The Court is neither a party to

nor bound by this agreement.

2.        GUILTY PLEA:

          Pursuant to Rule 1 l(c)(l)(A), Federal Rules of Criminal Procedure, in exchange for the

defendant's voluntary plea of guilty to Count I of the Information, the Government agrees not to

pursue the charges set forth in the Indictment of September 3, 2020, and that no further federal

prosecution will be brought in this District relative to the events that gave rise to the charging

instruments in this case, of which the Government is aware at this time.



                                                  1
     Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 2 of 15 PageID #: 66



         The parties agree that the recommendations contained herein fairly and accurately set

forth some guidelines that may be applicable to this case. The Government agrees to request a

sentence within the U.S. Sentencing Guidelines range (combination of Total Offense Level and

Criminal History Category) ultimately determined by the Court pursuant to any chapter of the

Guidelines, Title 18, United States Code, Section 3553 , or any other provision or rule oflaw not

addressed herein. The parties further agree that the defendant may request a sentence within or

below the U.S . Sentencing Guidelines range (combination of Total Offense Level and Criminal

History Category) ultimately determined by the Court pursuant to any chapter of the Guidelines,

Title 18, United States Code, Section 3553 , or any other provision or rule of law not addressed

herein. The defendant further agrees that notice of any such request will be given no later than

ten (10) days prior to sentencing and that said notice shall specify the legal and factual bases for

the request. The parties understand that the Court is neither a party to nor bound by the

Guidelines recommendations agreed to in this document.

         The defendant knowingly and voluntarily waives any right, title, and interest in all items

seized by law enforcement officials during the course of their investigations, whether or not they

are subject to forfeiture, and agrees not to contest the vesting of title of such items in the United

States, including, but not limited to: a Samsung Galaxy Note 8 cellular telephone, a 16 GB Lexar

USB drive, an iPad, a Hewlett-Packard Chromebook laptop computer, an Imation CD, and a

Hewlett-Packard desktop computer containing a Hewlett-Packard 500 GB drive. The defendant

agrees that said items may be disposed of by law enforcement officials in any manner.

3.       ELEMENTS:

         As to Count I, the defendant admits to knowingly violating Title 18, United States Code,

Section 2252A(a)(2), and admits there is a factual basis for the plea and further fully understands

                                                   2
     Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 3 of 15 PageID #: 67



that the elements of the crime of Receipt of Child Pornography which he admits to knowingly

committing and for which he admits there is a factual basis are: (1) defendant knowingly

received (2) using any means or faci lity of interstate or foreign commerce, including by

computer, (3) images of child pornography, (4) which were visual depictions where the

production of such visual depictions involved the use of a minor engaging in sexually explicit

conduct and such visual depictions were of a minor engaging in sexually explicit conduct.

4.       FACTS:

         The parties agree that the facts in this case are as follows and that the Government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section 1B 1.3:

         On or between April 28, 2019 and August 1, 2019, in the Eastern District of Missouri, the

defendant knowingly solicited and received two videos and three images over the internet via an

electronic high speed data processing digital tablet and cellular telephone device of a nine year-

old child engaging in sexually explicit conduct to include masturbation and a lascivious display

of her genitals.

         The digital tablet and cellular telephone devices utilized by the defendant were produced

using materials that had been mailed, shipped or transported in interstate or foreign commerce.

The Internet was, and is, a computer communications network using interstate and foreign lines

to transmit data streams, including data streams used to store, transfer and receive graphic files .

The Internet is a means and facility of interstate and foreign commerce.

         While utilizing the internet-based Kik Messenger social media application, the defendant

sent two digital images of an erect penis to a nine-year old child after asking the child: "Did you

wanna see what I got?" The defendant then directed the minor child " [s]how me your pussy

                                                  3
  Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 4 of 15 PageID #: 68



baby," after which the defendant received a digital image of the vagina of the nine-year old child

with her face in the image. The defendant further asked to see the minor naked and, after

receiving a digital image of the minor child nude from the shoulders to the waist, the defendant

confirmed " [s]o you are 9?" When the minor child confirmed her age as nine years, the

defendant responded with " [c]ool" and a kiss emoji and a wink emoji. The defendant then told

the minor child that " .. .I want you to suck my big dock and ride it too." The defendant inquired

of the minor child whether she would let him "fuck" her if she was four or five. The defendant

sent a further image to the minor child of an erect male penis and asked to see more of the

minor's "pussy." The defendant asked the nine-year old child is she rubs her "pussy" a lot during

the day and asked her to show him at which time the defendant received two videos of the minor

masturbating. The defendant then sends the minor a video that appears to be the defendant

masturbating. The aforementioned communications took place between April 28, 2019 and

August 1, 2019, and during these communications, the defendant was located in Farmington,

Minnesota and the minor was located in Moscow Mills, Missouri. On or about August 1, 2019,

the guardian of the minor child with whom the defendant was communicating alerted law

enforcement to the communications and exchanges of sexually explicit images and videos.

       During law enforcement's attempt to locate and identify the defendant, an undercover

police office utilized a fake Kik Messenger social media profile and communicated with the

defendant. The undercover officer pretended to be a fourteen-year old minor. During the

communications between the undercover officer and the defendant in September of 2019, the

defendant sent two images of a man with an erect penis in his hand.

       On December 4, 2019, the defendant was interviewed by law enforcement and admitted

that he engaged in sexual communications with underage individuals over social media and

                                                 4
     Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 5 of 15 PageID #: 69



requested nude images from them. The defendant explained that his behavior may have been

caused by the fourteen concussions he claimed he has had and because he was emotionally

neglected.

5.       STATUTORY PENALTIES:

         As to Count I, the defendant fully understands that the maximum possible penalty

provided by law for the crime of Receipt of Child Pornography to which the defendant is

pleading guilty is imprisonment of not less than five years and not more than twenty years, and a

fine of not more than $250,000. The Court may also impose a period of supervised release of not

more than life and not less than five years. The defendant fully understands that the crime to

which a guilty plea is being entered, Receipt of Child Pornography, requires a mandatory

minimum term of imprisonment of at least five years.

         Additionally, per 18 U.S.C. § 2259A, defendant fully understands that for offenses

committed on or after December 7, 20 18, in addition to other criminal penalty, restitution or

assessment authorized by law, the Court may impose an assessment for each count of not more

than thirty-five thousand dollars ($35,000.00).

6.       U.S. SENTENCING GUIDELINES: 2018 MANUAL:

         The Defendant understands that this offense is affected by the U.S. Sentencing

Guidelines and the actual sentencing range is determined by both the Total Offense Level and

the Criminal History Category. The parties agree that the following are the U.S. Sentencing

Guidelines Total Offense Level provisions that apply.

         a.     Chapter 2 Offense Conduct:

                (1)    Base Offense Level: The parties agree that the base offense level is

                twenty-two (22) found in Section 2G2.2(a)(2).

                                                  5
Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 6 of 15 PageID #: 70



          (2)    Specific Offense Characteristics: The parties agree that the following

          Specific Offense Characteristics apply:

                 (a)     Two (2) levels should be subtracted pursuant to §2G2.2(b)(l),

                         because the "defendant's conduct was limited to the receipt or

                         solicitation of material involving the sexual exploitation of a

                         minor;"

                 (b)     Two (2) levels should be added pursuant to §2G2.2(b )(2), because

                         the "material involved a prepubescent minor or a minor who had

                         not attained the age of 12 years;"

                 (c)     Two (2) levels should be added pursuant to §2G2.2(b)(6), because

                         the offense involved the use of a computer or an interactive

                         computer service for the possession, transmission, receipt, or

                         distribution of the material, or for accessing with the intent to view

                         the material;" and

                 (d)     Three (3) levels should be added pursuant to §2G2.2(b)(7)(D),

                         because the offense involved "at least 150 images, but fewer than

                         300" of child pornography.

    b.    Chapter 3 Adjustments:

          (1) Acceptance of Responsibility: The parties agree that three levels should be

          deducted pursuant to Section 3El.l(a) and (b), because the defendant has clearly

          demonstrated acceptance of responsibility and timely notified the government of

          the defendant's intention to plead guilty. The parties agree that the defendant's

          eligibility for this deduction is based upon information presently known. If

                                              6
     Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 7 of 15 PageID #: 71



                subsequent to the taking of the guilty plea the government receives new evidence

                of statements or conduct by the defendant which it believes are inconsistent with

                defendant's eligibility for this deduction, the government may present said

                evidence to the court, and argue that the defendant should not receive all or part of

                the deduction pursuant to Section 3El .1 , without violating the plea agreement.

                (2)     Other Adjustments: The parties agree that the fo llowing additional

                adjustments apply: none.

         c.     Estimated Total Offense Level: The parties estimate that the Total Offense

         Level is twenty-four (24).

         d.     Criminal History: The determination of the defendant's Criminal History

         Category shall be left to the Court. Either party may challenge, before and at sentencing,

         the finding of the Presentence Report as to the defendant's criminal history and the

         applicable category. The defendant's criminal history is known to the defendant and is

         substantially available in the Pretrial Services Report.

         e.     Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

         the Court is not bound by the Guidelines analysis agreed to herein. The parties may not

         have foreseen all applicable Guidelines. The Court may, in its discretion, apply or not

         apply any Guideline despite the agreement herein and the parties shall not be permitted to

         withdraw from the plea agreement.

7.       WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

         a.     Appeal: The defendant has been fu lly apprised by defense counsel of the

         defendant's rights concerning appeal and fully understands the right to appeal the

         sentence under Title 18, United States Code, Section 3742.

                                                   7
     Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 8 of 15 PageID #: 72



                (1)     Non-Sentencing Issues: The parties waive all rights to appeal all non-

                jurisdictional, non-sentencing issues, including, but not limited to, any issues

                relating to pretrial motions, discovery and the guilty plea, the constitutionality of

                the statute(s) to which defendant is pleading guilty and whether defendant's

                conduct falls within the scope of the statute(s).

                (2)     Sentencing Issues: In the event the Court accepts the plea and, after

                determining a Sentencing Guidelines range, sentences the defendant within or

                below that range, then, as part of this agreement, the defendant hereby waives all

                rights to appeal all sentencing issues other than Criminal History, but only if it

                affects the Base Offense Level or Criminal History Category. Similarly, the

                Government hereby waives all rights to appeal all sentencing issues other than

                Criminal History, provided the Court accepts the plea, the agreed Total Offense

                Level and sentences the defendant within or above that range.

         b.     Habeas Corpus: The defendant agrees to waive all rights to contest the

         conviction or sentence in any post-conviction proceeding, including one pursuant to Title

         28, United States Code, Section 2255 , except for claims of prosecutorial misconduct or

         ineffective assistance of counsel.

         c.     Right to Records: The defendant waives all rights, whether asserted directly or

         by a representative, to request from any department or agency of the United States any

         records pertaining to the investigation or prosecution of this case, including any records

         that may be sought under the Freedom of Information Act, Title 5, United States Code,

         Section 522, or the Privacy Act, Title 5, United States Code, Section 552(a).

8.       OTHER:

                                                   8
Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 9 of 15 PageID #: 73



    a.     Disclosures Required by the United States Probation Office: The defendant

    agrees to truthfully complete and sign forms as required by the United States Probation

    Office prior to sentencing and consents to the release of these forms and any supporting

    documentation by the United States Probation Office to the Government.

    b.     Civil or Administrative Actions not Barred; Effect on Other Governmental

    Agencies: Nothing contained herein limits the rights and authority of the United States

    to take any civil, tax, immigration/deportation or administrative action against the

    defendant.

    c.     Supervised Release: Pursuant to any supervised release term, the Court will

    impose standard conditions upon the defendant and may impose special conditions

    related to the crime defendant committed. Some of these special conditions may include

    that defendant not possess a computer or internet access, that defendant not have contact

    with minors without the authorization of the Probation Officer, that defendant participate

    in sexual offender counseling and that defendant not maintain a post office box. In

    addition, as a condition of supervised release, defendant shall initially register with the

    state sex offender registration in Missouri, and shall also register with the state sex

    offender registration agency in any state where defendant resides, is employed, works, or

    is a student, as directed by the Probation Officer. The defendant shall comply with all

    requirements of federal and state sex offender registration laws.

           These and any other special conditions imposed by the Court will be restrictions

    with which defendant will be required to adhere. Violation of the conditions of

    supervised release resulting in revocation may require the defendant to serve a term of

    imprisonment equal to the length of the term of supervised release, but not greater than

                                               9
Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 10 of 15 PageID #: 74



     the term set forth in Title 18, United States Code, Section 3583(e)(3), without credit for

     the time served after release. The defendant understands that parole has been abolished.

     If, while on supervised release for this case, the defendant commits a new criminal

     offense under Chapters 109 A, 110 or 117, or Title 18, United States Code, Sections 1201

     or 15 91 , for which imprisonment for a term longer than one year can be imposed, the

     defendant shall be sentenced on the supervised release revocation to not less than five

     years and up to the maximum term of life imprisonment.

     d.     Special Assessments: Pursuant to Title 18, United States Code, Section 3013 ,

     the Court is required to impose a mandatory special assessment of $100 per count for a

     total of $100, which the defendant agrees to pay at the time of sentencing. Money paid

     by the defendant toward any restitution or fine imposed by the Court shall be first used to

     pay any unpaid mandatory special assessment.

            Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on

     or after May 29, 2015 , and before October 1, 2019, the Court is required to impose an

     assessment of $5 ,000 on any non-indigent defendant convicted of an offense under

     Chapter 110 (relating to sexual exploitation and other abuse of children, including, but

     not limited to, 18 U.S.C. § 2252A, transportation, distribution, receipt, possession, or

     access with the intent to view child pornography).

            Additionally, per 18 U.S.C. § 2259A, defendant fully understands that for

     offenses committed on or after December 7, 2018, in addition to other criminal penalty,

     restitution or assessment authorized by law, the Court shall impose an assessment for

     each count of not more than thirty-five thousand dollars ($35 ,000.00).



                                              10
 Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 11 of 15 PageID #: 75



        e.      Possibility of Detention: The defendant shall be subject to immediate detention

       pursuant to the provisions of Title 18, United States Code, Section 3143.

       f.      Fines, Restitution and Costs of Incarceration and Supervision: The Court

       may impose a fine, restitution (in addition to any penalty authorized by law), costs of

       incarceration and costs of supervision. The defendant agrees that any fine or restitution

       imposed by the Court will be due and payable immediately. Pursuant to Title 18, United

       States Code, Sections 3663A and 2259, an order ofrestitution is mandatory for all crimes

       listed in Sections 3663A(c) and 2259. The amount of mandatory restitution imposed

       shall include all amounts allowed by Sections 3663A(b) and 2259 and the amount ofloss

       agreed to by the parties, including all relevant conduct loss.

       g.      Forfeiture: The defendant knowingly and voluntarily waives any right, title, and

       interest in all items seized by law enforcement officials during the course of their

       investigation, whether or not they are subject to forfeiture, and agrees not to contest the

       vesting of title of such items in the United States. The defendant agrees that said items

       may be disposed of by law enforcement officials in any manner.

9.     ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

       In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be

tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the Government to prove the elements of the offenses charged against the defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-

                                                   11
 Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 12 of 15 PageID #: 76



examine adverse witnesses; the right to testify and present evidence and the right to compel the

attendance of witnesses. The defendant further understands that by this guilty plea, the

defendant expressly waives all the rights set forth in this paragraph.

       The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of

the proceeding. The defendant's counsel has explained these rights and the consequences of the

waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial

will, in fact, occur and that the only action remaining to be taken in this case is the imposition of

the sentence.

       Defendant understands that by pleading guilty, defendant will be subject to federal and

state sex offender registration requirements, and that those requirements may apply for life. The

defendant understands that defendant must keep said registrations current, shall notify the state

sex offender registration agency or agencies of any changes to defendant's name, place of

residence, employment, or student status, or other relevant information. Defendant shall comply

with requirements to periodically verify in person said sex offender registration information.

Defendant understands that defendant will be subject to possible federal and state penalties for

failure to comply with any such sex offender registration requirements. If defendant resides in

Missouri following release from prison, defendant will be subject to the registration requirements

of Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will

be provided to ce1iain law enforcement agencies upon release from confinement following

conviction. Defense counsel has advised the defendant of the possible sex offender registration

consequences resulting from the plea.



                                                  12
 Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 13 of 15 PageID #: 77



        If the defendant is not a U.S. citizen, the guilty plea could impact defendant's

immigration status or result in deportation. In particular, if any crime to which defendant is

pleading guilty is an "aggravated felony" as defined by Title 8, United States Code, Section

110l(a)(43), removal or deportation is presumed mandatory. Defense counsel has advised the

defendant of the possible immigration consequences, including deportation, resulting from the

plea.

        The defendant is fully satisfied with the representation received from defense counsel.

The defendant has reviewed the Government's evidence and discussed the Government's case

and all possible defenses and defense witnesses with defense counsel. Defense counsel has

completely and satisfactorily explored all areas which the defendant has requested relative to the

Government's case and any defenses .

10.     VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

        This document constitutes the entire agreement between the defendant and the

Government, and no other promises or inducements have been made, directly or indirectly, by

any agent of the Government, including any Department of Justice attorney, concerning any plea

to be entered in this case. In addition, the defendant states that no person has, directly or

indirectly, threatened or coerced the defendant to do or refrain from doing anything in

connection with any aspect of this case, including entering a plea of guilty.

        The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the

defendant's own free will and that the defendant is, in fact, guilty.

11.     CONSEQUENCES OF POST-PLEA MISCONDUCT:



                                                  13
 Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 14 of 15 PageID #: 78



       After pleading guilty and before sentencing, if defendant commits any crimes, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The Government may also, in

its discretion, proceed with this agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction of justice and denial of

acceptance of responsibility.




                                                  14
 Case: 4:20-cr-00498-SEP Doc. #: 31 Filed: 05/18/21 Page: 15 of 15 PageID #: 79



12.    NO RIGHT TO WITHDRAW GUILTY PLEA:

       Pursuant to Rule 1 l(c) and (d), Federal Rules of Criminal Procedme, the defendant

understands that there will be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the

Government agrees to dismiss or not to bring.




 6-1~ -.li
       Date
                                                     Defendant



                                                     lkAe,r i ~
                                                     LUOLL G. LIGGET
                                                               6lf ~q
                                                     Attorney for Defendant                     l'--u)




                                                15
